ORDER
PER CURIAM.
Movant, Richard Scott, appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing. We previously affirmed movant’s convictions for unlawful possession of a concealable firearm, section 571.070, RSMo 1986, kidnapping, section 565.110, RSMo 1986, and armed criminal action, section 571.015, RSMo 1986. State v. Scott, 959 S.W.2d 938 (Mo.App. E.D.1998).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).